Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 3/21/2022.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments and Amendments
Applicant's arguments filed on 03/21/2022  have been fully considered but they are not persuasive for the following reasons:
Applicant’s main argument is that Ma does not teach “wherein each of the positive character set, the negative character set, and the quantifier is inferred from a plurality of samples from the training set that are delimited by a position of at least one of a start of a field associated with each sample of the plurality of samples or an end of a field associated with each sample of the plurality of samples.”
Examiner respectfully disagrees with the above argument. 
In response to Applicant’s above argument, it is noted that Tarlao teaches iteratively expanding, using the processor, the initial search expression by iteratively adding at least one of a positive character set, a negative character set, or a quantifier to the initial search expression based on the at least one 
    PNG
    media_image1.png
    520
    1160
    media_image1.png
    Greyscale
”)
Specifically, at step 2, a pattern P is obtaining by adding at least one of a positive character set, a negative character set, or a quantifier to the initial search expression such as p.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Degenaro with the teaching of Tarlao because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Tarlao would allow Degenaro to facilitate “generating a pattern that does not overfit the examples while at the same time providing high precision and recall on the full dataset to be processed… (i) they output programs rather than regular expressions, (ii) they are tailored to fully specifed problems, i.e., they do not need to worry about overftting the data, and (iii) they exploit active learning, i.e., they assume an oracle exists which can mark extraction errors in order to improve the learning process.”

Ma teaches samples from the training set that are delimited by a position of at least one of a start of a field associated with a respective sample of the plurality of samples or an end of a field associated with a respective sample of the plurality of samples (par. 0051, input dataset comprising data that are organized in fields and delimited, i.e. “any computer-readable format such as binary, alphanumeric, numeric, string, markup language, etc. The data may be organized using delimited fields, such as comma or space separated fields, fixed width fields, using a SAS.RTM. dataset, etc.”. It is further noted that a delimiter is for marking a beginning and/or an end of a field.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ma with the teaching of Degenaro and Tarlao because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Ma would allow Degenaro and Tarlao to improve efficiency in access and process dataset (Ma, par. 0002-0004, 0050-0055). Furthermore, the teaching of using delimiter for separating fields of data is well-known in the art of writing and/or data management (KSR International Co. v. Teleflex Inc.,  550 USPQ2d 1385 (2007)).
For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20060167873 to Degenaro et al. (hereinafter “Degenaro”), publication “Learning Text Patterns using Separate-and-Conquer Genetic Programming” to Tarlao et al. (hereinafter “Tarlao”), published March 15, 2015 by SpringerLink, and further in view of U.S. Patent Application Publication No. 20190258904 to Ma et al. (hereinafter “Ma”).
As to claim 1, Degenaro teaches a method for generating a search expression, the method comprising (computer implemented method in a system comprising processor, wherein the processor executes instructions stored in non-transitory computer readable storage medium, par. 0013-0017, 0054): 
receiving, using an interface, a selection of at least one training set from a text string (par. 0028, 0046, 0047, select tokens as a training set from input strings); 
generating an initial search expression using a processor executing instructions stored on a memory (par. 0028, a partial regular expression is created for a token of the selected tokens).

Tarlao teaches iteratively expanding, using the processor, the initial search expression by iteratively adding at least one of a positive character set, a negative character set, or a quantifier to the initial search expression based on the at least one training set from each of the at least two fields until at least one terminating condition is reached, wherein the at least one of the positive character set, the negative character set, or the quantifier is inferred from a plurality of samples from the training set (Section 3.1, 3.2, generating patterns P from an initial empty pattern, until a termination condition is reached, i.e. “
    PNG
    media_image1.png
    520
    1160
    media_image1.png
    Greyscale
”)
Specifically, at step 2, a pattern P is obtaining by adding at least one of a positive character set, a negative character set, or a quantifier to the initial search expression such as p.

However, the combination of Degenaro and Tarlao does not explicitly teach samples from the training set that are delimited by a position of at least one of a start of a field associated with a respective sample of the plurality of samples or an end of a field associated with a respective sample of the plurality of samples as claimed.
Ma teaches samples from the training set that are delimited by a position of at least one of a start of a field associated with a respective sample of the plurality of samples or an end of a field associated with a respective sample of the plurality of samples (par. 0051, input dataset comprising data that are organized in fields and delimited, i.e. “any computer-readable format such as binary, alphanumeric, numeric, string, markup language, etc. The data may be organized using delimited fields, such as comma or space separated fields, fixed width fields, using a SAS.RTM. dataset, etc.”. It is further noted that a delimiter is for marking a beginning and/or an end of a field.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ma with the teaching of Degenaro and Tarlao because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Ma would allow Degenaro and 

As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Degenaro, Tarlao and Ma teaches the method of claim 1 wherein the at least one terminating condition includes at least one of a generated search expression matching all fields of the at least one training set  or  a maximum number of iterations (Tarlao, Section 3.1, 3.2, generating expression for a training set, i.e. 
    PNG
    media_image1.png
    520
    1160
    media_image1.png
    Greyscale
).
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Degenaro, Tarlao and Ma teaches the method of claim 1 further comprising evaluating the expanded search expression after each iteration (Tarlao, Section 3.1, 3.2, iteratively evaluation of expression P, i.e. 
    PNG
    media_image1.png
    520
    1160
    media_image1.png
    Greyscale
).
As to claim 4, the rejection of claim 3 is hereby incorporated by reference, the combination of Degenaro and Tarlao teaches the method of claim 3 wherein evaluating the expanded search expression includes evaluating how well the expanded search expression matches the at least one training set (Tarlao, Section 3.1, 3.2, evaluating how well the search expression matches training set Et, Ev, i.e. 
    PNG
    media_image1.png
    520
    1160
    media_image1.png
    Greyscale
).

    PNG
    media_image2.png
    299
    1191
    media_image2.png
    Greyscale
).
As to claim 6, the rejection of claim 3 is hereby incorporated by reference, the combination of Degenaro, Tarlao and Ma teaches the method of claim 3 wherein evaluating the expanded search expression includes evaluating the expanded search expression based on at least one of its length, complexity, generalization, or computational effectiveness (Tarlao, Section 2, 3, evaluation based on length, complexity, generalization and computational effectiveness, i.e. “
    PNG
    media_image3.png
    675
    1142
    media_image3.png
    Greyscale
”).
As to claim 7, the rejection of claim 6 is hereby incorporated by reference, the combination of Degenaro, Tarlao and Ma teaches the method of claim 6 wherein the length of the expanded search expression is shorter than the length of the search expression prior to expansion (Tarlo, Section 3.1, 3.2, expanding search expression via union property, i.e. 
    PNG
    media_image1.png
    520
    1160
    media_image1.png
    Greyscale
).
As to claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Degenaro, Tarlao and Ma teaches the method of claim 1 further comprising receiving, using a user interface, instructions regarding a desired search expression from a user (Degenaro, Fig. 4, par. 0029, 0042-0045, user interactions with expression via GUI).
As to claim 9, the rejection of claim 1 is hereby incorporated by reference, the combination of Degenaro, Tarlao and Ma teaches the method of claim 1 further comprising selecting at least one expanded search expression using a user interface (Degenaro, Fig. 4, par. 0029, 0042-0045, user interactions with expression via GUI).
As to claim 19, the rejection of claim 1 is hereby incorporated by reference, the combination of Degenaro, Tarlao and Ma teaches the method of claim 1 wherein generating the initial search expression comprises generating the initial search expression from the at least one training set (Tarlo, Section 3.1, 3.2, generating P from p from training set Et, i.e. 

    PNG
    media_image4.png
    255
    667
    media_image4.png
    Greyscale

…We generate a set of patterns …


    PNG
    media_image1.png
    520
    1160
    media_image1.png
    Greyscale
).
As to claims 10-18 and 20, all limitations of these claims have been addressed in the analysis of claims 1-9 and 19 above, and these claims are rejected on that basis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer .
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168